KAUTZ, J., specially concurring, in which FOX, J., joins. [¶22] I join the majority opinion with the following reservation. It has been said that once a dissenting justice has had his day, “ ... (h)e should ... .live with the law as it has been stated ... abiding the time when he may win over the majority, but he should regard dearly enough the stability of the law that governs all the courts in the state not to renew the rataplan of his dissent. ...’’Traynor (14 U.Chi.L.Rev. 219). Based on that concept I concur, recognizing that my position explained in Barrera v. State, 2017 WY 123, 403 P.3d 1025 (Wyo. 2017) might be asserted again at another more propitious time.